Citation Nr: 1817715	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-20 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to claimed exposure to radiation, asbestos, and herbicide agents.

2.  Entitlement to service connection for brain cancer, to include as due to claimed exposure to radiation, asbestos, and herbicide agents.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to April 1984.  The Veteran died in November 2013.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for service connection for lung cancer and brain cancer.  Jurisdiction was later transferred to the RO in Philadelphia, Pennsylvania.

The Veteran's surviving spouse requested to be a substitute claimant for the claims that remained pending at the time of his death for the purpose of seeing the claims to completion.  A May 2014 VA memorandum approved the Appellant as a valid substitute claimant for the Veteran as to the issues of service connection for lung cancer and brain cancer.  See U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

The Board notes the Appellant was provided with a Statement of the Case (SOC) in June 2014.  The Appellant responded by filing an informal VA Form 9.  The Board finds the informal VA Form 9 complies with the requirements set out in 38 C.F.R. § 20.202 with regards to the claims for service connection for lung cancer and brain cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

Although the Board regrets further delay, the Appellant's claims must be remanded to pursue additional development to ensure that there is a complete record upon which to decide the claims on appeal.

The Appellant claims the Veteran's lung cancer and brain cancer were caused by in-service exposure to radiation, asbestos, and herbicide agents.  The Veteran's death certificate lists the immediate cause of death as metastatic lung cancer.

Specifically, the Appellant contends that the Veteran's lung cancer is due to radiation exposure during his service as a member of the Fort Riley Nuclear Accident/Chemical Incident Prevent Program between May and October of 1978.  

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 (2017) requires that, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and in which it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1).

Additionally, in such a circumstance, VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2) (reflecting that, in claims based upon participation in atmospheric nuclear testing, dose data will be requested from the Department of Defense; in all other claims, a request be made for any available records concerning the veteran's exposure to radiation, including, but not limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, his service medical records, and any other records which may contain information pertaining to the veteran's radiation dose in service).

Here, the record appears to demonstrate that the Veteran was diagnosed with lung cancer in October 2012.  Cancer of the lung is considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Since the Veteran's lung cancer became manifest after the presumptive period as specified in 38 C.F.R § 3.307 and 38 C.F.R § 3.309, a dose estimate is required in this case.  

The Board notes that the Veteran's DD Form 1141 has been requested, but does not appear to exist.  However, in light of special development procedures required by 38 C.F.R. § 3.311, the Board finds that, in conjunction with the preparation of the dose estimate, VA must make another request for any available records concerning the Veteran's exposure to radiation.

The Appellant also contends the Veteran was exposed to herbicide agents while stationed at Camp Page in Korea.  She identifies benzene or "BTEX" as one of the chemicals present at Camp Page, a chemical she contends is a "known carcinogen."  VA's Adjudication Procedure Manual (M21-1) provides that the AOJ should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a veteran claims herbicide agent exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or he was not in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b.  On remand, the RO must take the above described action.

To date, the RO has not completed these actions.  Based on the allegations of exposure and the evidence of record, additional development should be conducted to determine whether the Veteran was exposed to herbicides while serving at Camp Page in Korea.

Lastly, the Appellant believes the Veteran was exposed to asbestos while stationed at Fort Dix, New Jersey.  There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual.  See M21-1, VI.ii.2.C.2.a.  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

The claims development process for asbestos-related claims requires the RO to determine whether or not military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  M21-1, VI.ii.1.I.3.d.

In this case, the record does not show that the RO complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the RO must assure that these guidelines are followed.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Because there is at least an indication that the Veteran's lung cancer and brain cancer was related to his active service, a VA opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

1.  Comply with the provisions of VA's Adjudication Procedure Manual, and attempt to verify the Veteran's claimed exposure to asbestos and herbicide agents.

*  The Veteran's alleged herbicide agent exposure must be verified with the JSRRC.

2.  Contact all appropriate records repositories to request copies of any additional service treatment and personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).

*  Of particular interest is any information concerning the Veteran's alleged exposure to radiation at Fort Riley, Kansas.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Appellant must then be given an opportunity to respond.

3.  After the foregoing development has been completed, develop the Appellant's claims as due to radiation exposure as necessary in accordance with the provisions of 38 C.F.R. § 3.311 and consistent with VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section C - Claims for Service Connection (SC) for Disabilities Resulting from Ionizing Radiation Exposure Under 38 CFR 3.311 (Updated Apr 10, 2017).

If the development results in evidence that the Veteran was exposed to radiation, the RO must forward all records concerning the Veteran's radiation exposure, including any relevant service records, statements or testimony regarding exposure, and any other information obtained, to the Under Secretary for Health for preparation of a radiation dose estimate, to the extent feasible based on the Veteran's active duty service.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information.

Additionally, if the above-requested development results in a positive dose estimate, referral should be made to the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311.

All development actions taken, and any determinations made, must be documented in the claims file.

4.  After the above development has been completed, obtain a medical opinion from a/an appropriate VA examiner(s) to determine the nature and etiology of the Veteran's lung cancer and brain cancer.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must then address the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung cancer had its clinical onset during active service or is related to any incident of service, to include claimed exposure to asbestos, herbicide agents, and radiation.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's brain cancer had its clinical onset during active service or is related to any incident of service, to include claimed exposure to asbestos, herbicide agents, and radiation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran was competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Appellant should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

